     Case 2:19-cv-04735-GEKP Document 150 Filed 04/23/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TERRY BETHMAN,
             Plaintiff                                        CIVIL ACTION

               v.

BELL FLAVORS AND
FRAGRANCES, INC. et al.,                                      No.19-4735
               Defendants


                                      MEMORANDUM

 PRATTER,J.                                                                    APRIL   a,      2020

       Terry Bethman claims that there is not complete diversity of citizenship between herself

and all of the defendants and asks the Court to remand the case to Pennsylvania state court.

Because diversity exists, the Court denies the motion to remand.

                                           BACKGROUND

       Ms. Bethman filed a complaint in the Court of Common Pleas· of Philadelphia County

alleging that she developed diacetyl-induced lung disease and flavoring related bronchiolitis

obliterans syndrome as a result of exposure to flavoring products manufactured and/or supplied by

the defendants. In the complaint, Ms. Bethman identified herself as a citizen of Pennsylvania. She

also identified two defendants as sharing citizenship in Pennsylvania: ( 1) Thermo Fisher Scientific,

Inc., which Ms. Bethman identified as a Delaware corporation with its principal place of business

in Philadelphia, Pennsylvania; and (2) Kraft Heinz Ingredients Corporation ("Kraft Heinz

Ingredients"), which Ms. Bethman identified as a Delaware corporation with its principal place of

business in Pittsburgh, Pennsylvania and a registered agent in Philadelphia, Pennsylvania.

       The defendants removed the case to the Eastern District of Pennsylvania on the basis of

diversity. In their notice of removal, the defendants asserted that Ms. Bethman had erroneously


                                                 1
      Case 2:19-cv-04735-GEKP Document 150 Filed 04/23/20 Page 2 of 6




alleged that Thermo Fisher Scientific, Inc. and Kraft Heinz Ingredients maintain their principal

places of business in Pennsylvania. They claimed that Thermo Fisher Scientific, Inc. maintains its

principal place of business in Waltham, Massachusetts, and that Kraft Heinz Ingredients maintains

its principal place of business in Glenview, Illinois.

                                           LEGAL STANDARD

        A defendant may remove an action brought in state court to the federal district court in the

district where the action is pending if the district court would have had original jurisdiction over

the removed claim. Johnson v. SmithKline Beecham Corp., 724 F.3d 337, 346 (3d Cir. 2013)

(citing 28 U.S.C. § 1441(a)). The removing party bears the burden of showing that the case is

properly before the court at all stages of the litigation. See Samuel-Bassett v. KIA Motors Am.,

Inc., 357 F.3d 392, 396 (3d Cir. 2004). "The removal statutes 'are to be strictly construed against

removal and all doubts should be resolved in favor of remand."' Boyer v. Snap-on Tools Corp.,

913 F.2d 108, 111 (3d Cir. 1990) (quoting Steel Valley Auth. v. Union Switch & Signal Div., 809

F.2d 1006, 1010 (3d Cir. 1987)).

        "Diversity of citizenship subject matter jurisdiction falls within the original jurisdiction of

the district court." Brown v. Francis, 75 F .3d 860, 865 (3d Cir. 1996). Diversity of citizenship is

achieved when the parties are citizens of different states and "the matter in controversy exceeds

the sum or value of$75,000, exclusive of interest and costs." 28 U.S.C. § 1332(a). Under§ 1332,

a federal court has diversity jurisdiction only if all the plaintiffs are diverse from all the defendants.

        To determine the citizenship of a corporation, whether for purposes of diversity under

§ 1332 or for removal under § 144l(b), courts use the familiar test announced by the Supreme

Court in Hertz Corp. v. Friend, 559 U.S. 77 (2010). Under Hertz, a corporation is a citizen of its

state of incorporation and its principal place of business, i.e., its "nerve center." 559 U.S. at 80-




                                                    2
      Case 2:19-cv-04735-GEKP Document 150 Filed 04/23/20 Page 3 of 6




81. A nerve center is "the place where the corporation's high level officers direct, control, and

coordinate the corporation's activities," which is typically "found at a corporation's headquarters."

Id. A corporation's nerve center "is a single place," id. at 93, meaning a corporation's nerve center

is static, regardless of the conduct at issue in a particular case.

                                              DISCUSSION

        Ms. Bethman claims that remand is proper because there is not complete diversity between

herself and all of the defendants. She concedes that Thermo Fisher Scientific, Inc. is not a citizen

of Pennsylvania but maintains that Kraft Heinz Ingredients has its nerve center in Pennsylvania,

destroying complete diversity. In support of her argument, she cites a screen grab of Bloomberg

Markets' website listing a Pittsburgh, Pennsylvania address for Kraft Heinz Ingredients. She also

asserts that Kraft Heinz Ingredients is an affiliate of the Kraft Heinz Company, and the Kraft Heinz

Company identifies itself as co-headquartered in Pennsylvania and as having its principal

executive offices in Pittsburgh, Pennsylvania.

       The defendants respond that diversity exists among the parties because (1) Kraft Heinz

Ingredients maintains its nerve center in Illinois, not Pennsylvania; and (2) a subsidiary has its own

nerve center separate from its affiliates and parent corporation, making the Kraft Heinz Company's

citizenship irrelevant. The defendants rely in part on a sworn affidavit provided by Anna B.

Oliveira, Counsel for Global Corporate Compliance and Transactions at the Kraft Heinz Company.

In her affidavit, Ms. Oliveira states that Kraft Heinz Ingredients conducts all key business

operations in Glenview, Illinois; that the employees who direct and coordinate Kraft Heinz

Ingredients' activities-such as its general manager and the heads of marketing, sales, finance,

and customer service-are based out of Glenview, Illinois; that all·of Kraft Heinz Ingredients'




                                                   3
      Case 2:19-cv-04735-GEKP Document 150 Filed 04/23/20 Page 4 of 6




research and development personnel are based out of Glenview, Illinois; and that Kraft Heinz

Ingredients has no dedicated personnel in Pittsburgh, Pennsylvania.

        The Court concludes that the defendants have met their burden to show that Kraft Heinz

Ingredients' high-level officers direct, control, and coordinate its activities out of Glenview,

Illinois. Ms. Bethman may have located one website listing a Pittsburgh, Pennsylvania address

for Kraft Heinz Ingredients, but an address alone is insufficient to establish corporate citizenship.

See Gentry v. Sikorsky Aircraft Corp., 383 F. Supp. 3d 442, 455 (E.D. Pa. 2019) ("A nerve center

is 'more than a mail drop box, a bare office with a computer, or the location of an annual executive

retreat;' it is a company's 'place of actual direction, control, and coordination."') (quoting Hertz,

559 U.S. at 97). Through the affidavit of Ms. Oliveira, the defendants have established that Kraft

Heinz Ingredients' nerve center is Glenview, Illinois. See McCollum v. State Farm Ins. Co., 376

F. App'x 217, 219-20 (3d Cir. 2010) ("State Farm averred by sworn affidavit that it is incorporated

in Illinois, and has its principal place of business in Illinois. Although State Farm concedes that it

does business in Delaware, there is no indication that Delaware is where State Farm conducts its

corporate affairs. [Plaintiff] has submitted no evidence to the contrary. The District Court is

permitted to rely on State Farm's affidavit, and we find no clear error in the District Court's fact-

finding.") (citing Murray v. Commercial Union Ins. Co. (Commercial), 782 F.2d 432,434 (3d Cir.

1986) (establishing corporate citizenship via affidavit)); see also Johnson, 724 F .3d at 360 (finding

that the district court "was correct to conclude that [the defendant's] nerve center was in New

Jersey" where the court "based its finding on two affidavits from [the defendant's] general counsel,

an internal company memorandum, and a newspaper report"); Collins v. James W. Turner Constr.,

Ltd, No. 16-2877, 2017 WL 210236, at *3 (D.N.J. Jan. 18, 2017) ("In evaluating the citizenship

of corporate parties, district courts are permitted to rely upon the parties' sworn affidavits setting




                                                  4
      Case 2:19-cv-04735-GEKP Document 150 Filed 04/23/20 Page 5 of 6




forth their places of incorporation and principal places of business.") (citing McCollum, 376 F.

App'x at 219-20); Greenbergv. Macy's, No. 11-4132, 2011 WL 4336674, at *3-4 (E.D. Pa. Sept.

15, 2011) ("Defendants have submitted an affidavit that Macy's has its principal places of business

outside Pennsylvania. Although Plaintiffs website submission includes a description of the

Macy's Philadelphia location as a 'principal place of business,' this appears to be a loosely worded

self-description with no legal significance .... Plaintiff offers nothing to rebut Defendants'

affidavit or to show that any of the corporate defendants has a Pennsylvania 'nerve center I

principal place of business.' ... Defendants have established by a preponderance that [the

corporate defendants] are neither incorporated in Pennsylvania nor have principal places of

business here.") (citations omitted).

       Furthermore, despite Ms. Bethman's contentions, the citizenship of the Kraft Heinz

Company-Kraft Heinz Ingredients' parent company-is not relevant to the present inquiry. See

Quaker State Dyeing & Finishing Co. v. IIT Terryphone Corp., 461 F.2d 1140, 1142 (3d Cir.

1972) ("[A] subsidiary corporation which is incorporated as a separate entity from its parent

corporation is considered to have its own principal place of business.") (citation omitted); see also

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 94 (2005) ("Congress surely has not directed that a

corporation, for diversity-of-citizenship purposes, shall be deemed to have acquired the citizenship

of all or any of its affiliates."). Because Kraft Heinz Ingredients is incorporated as a separate

entity, its nerve center in Illinois and its state incorporation in Delaware control, and complete

diversity among Ms. Bethman and all the defendants exists.




                                                 5
     Case 2:19-cv-04735-GEKP Document 150 Filed 04/23/20 Page 6 of 6




                                       CONCLUSION

       For the foregoing reasons, the Court denies the motion to remand. An appropriate order

follows.




                                             6
